
	

114 HR 5943 : Transit Security Grant Program Flexibility Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 5943
		IN THE SENATE OF THE UNITED STATES
		September 27, 2016ReceivedAN ACT
		To amend the Implementing Recommendations of the 9/11 Commission Act of 2007 to clarify certain
			 allowable uses of funds for public transportation security assistance
			 grants and establish periods of performance for such grants, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Transit Security Grant Program Flexibility Act. 2.Allowable uses of funds for public transportation security assistance grantsSubparagraph (A) of section 1406(b)(2) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135(b)(2); Public Law 110–53) is amended by inserting and associated backfill after security training.
 3.Periods of performance for public transportation security assistance grantsSection 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53) is amended—
 (1)by redesignating subsection (m) as subsection (n); and (2)by inserting after subsection (l) the following new subsection:
				
					(m)Periods of performance
 (1)In generalExcept as provided in paragraph (2), funds provided pursuant to a grant awarded under this section for a use specified in subsection (b) shall remain available for use by a grant recipient for a period of not fewer than 36 months.
 (2)ExceptionFunds provided pursuant to a grant awarded under this section for a use specified in subparagraph (M) or (N) of subsection (b)(1) shall remain available for use by a grant recipient for a period of not fewer than 55 months..
			4.GAO review
 (a)In generalThe Comptroller General of the United States shall conduct a review of the transit security grant program under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135; Public Law 110–53).
 (b)ScopeThe review required under paragraph (1) shall include the following: (1)An assessment of the type of projects funded under the transit security grant program.
 (2)An assessment of the manner in which such projects address threats to transportation infrastructure.
 (3)An assessment of the impact, if any, of this Act (including the amendments made by this Act) on types of projects funded under the transit security grant program.
 (4)An assessment of the management and administration of transit security grant program funds by grantees.
 (5)Recommendations to improve the manner in which transit security grant program funds address vulnerabilities in transportation infrastructure.
 (6)Recommendations to improve the management and administration of the transit security grant program. (c)ReportNot later than 1 year after the date of the enactment of this Act and again not later than five years after such date of enactment, the Comptroller General shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the review required under this section.
			
	Passed the House of Representatives September 26, 2016.Karen L. Haas,Clerk
